922 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leon C. HORSEY, Plaintiff-Appellant,v.James N. ROLLINS, Warden, J. Joseph Curran, Jr., TheAttorney General of the State of Maryland,Defendants-Appellees.
No. 90-6388.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1990.Decided Jan. 15, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-90-757-JH)
Leon C. Horsey, appellant pro se.
Thomas Kevin Clancy, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Leon C. Horsey appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Horsey's motion for appointment of counsel and affirm on the reasoning of the district court.  Horsey v. Rollins, CA-90-757-JH (D.Md. Aug. 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.